Citation Nr: 9918464
Decision Date: 07/02/99	Archive Date: 09/09/99

DOCKET NO. 95-07 937               DATE JUL 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD 

Terence D. Harrigan, Counsel 

INTRODUCTION

The veteran had active military service from February 1948 to March
1957 and from April 1957 to July 1968. He died in June 1993.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Portland, Oregon, Regional Office
(RO) of the Department of Veterans Affairs (VA).

Although the RO has, at various times, listed entitlement to
dependency and indemnity compensation benefits and entitlement to
dependents' educational assistance under Chapter 35 as separate
issues, establishing service connection for the cause of the
veteran's death is a prerequisite for the award of such benefits.
Hence, that is the only issue which will be addressed by the Board
in this decision.

FINDINGS OF FACT

1. Chronic obstructive pulmonary disease, respiratory failure and
status post myocardial infarction which caused the veteran's death
in June 1993 were not diagnosed or shown during the veteran's
military service, nor was cardiovascular disease demonstrated
within one year after his separation from service, nor was any of
those disorders caused by a service connected disorder.

2. The evidence does not show that chronic obstructive pulmonary
disease, respiratory failure or status post myocardial infarction
resulted from tobacco use during service or from nicotine use
dependence acquired during service.

2 -

CONCLUSION OF LAW

The claim for service connection for the cause of the veteran's
death is not well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime the veteran did not establish entitlement to
service connection for any disability. The official certificate of
death shows that he died in June 1993 and that the cause of his
death was chronic obstructive pulmonary disease secondary to
respiratory failure due to status post myocardial infarction.
Tobacco use was listed as another significant condition
contributing to death but not resulting in the underlying cause.

Service medical records reveal no evidence of chronic obstructive
pulmonary disease, respiratory disease or cardiovascular disease
and none was shown on the retirement examination in February 1968.
Service medical records do show that in August 1954 the veteran
reported smoking one to two packs of cigarettes per day.

In July 1985 the veteran filed a claim for compensation benefits.
At that time he reported that his disabilities consisted of a
gunshot wound of the right arm, wrist and elbow, hepatitis and
residuals of an eye injury. He was scheduled for a physical
examination, but did not report for the examination.

In April 1993 the veteran contacted a veterans benefits counselor
and indicated a desire to file a claim for service connection for
emphysema.

On a VA Form 1-9, Appeal to Board of Veterans Appeals, dated in
March 1995, the appellant stated that the veteran was in combat in
Vietnam and had symptoms

3 -

consistent with post-traumatic stress disorder (PTSD) including
insomnia, anxiety and withdrawal. She asserted that in a stressful
situation he smoked cigarette after cigarette. She asserted that he
developed chronic obstructive pulmonary disease (COPD) because he
was trying to deal with his PTSD by smoking.

The appellant's claim was remanded by the Board in August 1996 and
September 1998 in an attempt to obtain additional evidence from the
appellant. In a Report of Contact dated in November 1998 it was
stated that she contacted a VA representative by telephone and
stated that she had no more evidence to submit. In a written
statement dated in November 1998 she stated that there was no more
that she could add to the claim. She indicated that the VA had all
of the veteran's medical records.

To establish service connection for the cause of the veteran's
death the appellant must show that a service connected disability
caused or contributed to cause the veteran's death. 38 U.S.C.A.
1310 (West 1991 & Supp. 1998); 38 C.F.R. 3.312 (1998).

Service connection may be established in several ways, including on
a "direct" basis, on the basis of "aggravation," and on a
"secondary" basis. 38 U.S.C.A. 101(16), 1110, 1131, 1153 (West 1991
& Supp. 1998); 38 C.F.R. 3.303, 3.304(a),(b),(c), 3.306(a),(b),
3.310(a)(1998). Direct service connection may be established for a
disability resulting from diseases or injuries which are clearly
present in service or for a disease diagnosed after discharge from
service, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability which has
not been clearly shown in service requires the existence of a
current disability and a relationship or connection between that
disability and a disease contracted or an injury sustained

- 4 -

during service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998); 38
C.F.R. 3.303(d) (1998); Cuevas v. Principi, 3 Vet.App. 542, 548
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

Under the regulatory provisions regarding certain chronic diseases,
if cardiovascular-renal disease was medically demonstrated to a
compensable degree within one year of the veteran's discharge from
service, it may be presumed to have been incurred in service. 38
U.S.C.A.  1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R.
3.307, 3.309 (1998).

However, the threshold question to be answered in this case is
whether the appellant has presented evidence of a well- grounded
claim, as required by 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998).
A well-grounded claim is one that is plausible, capable of
substantiation, or meritorious on its own. 38 U.S.C.A. 5107(a)
(West 1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990). While the claim need not be conclusive, it must be
accompanied by supporting evidence; a mere allegation is not
sufficient. Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992). In
cases in which the determinative issue is one involving medical
causation, competent medical evidence is required to establish a
well-grounded claim. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).
Thus, in the context of this claim, competent medical evidence
relating the veteran's death to service or to a service- connected
disability is needed to support the claim.

In the absence of evidence of a well-grounded claim, there is no
duty to assist the claimant in developing the facts pertinent to
the claim, and the claim must fail. Slater v. Brown, 9 Vet.App.
240, 243 (1996); Gregory v Brown, 8 Vet.App. 563, 568 (1996) (en
banc).

In this case it is not contended nor does the evidence show that
the chronic obstructive pulmonary disease and arteriosclerotic
cardiovascular disease had their

- 5 -

onset in service or were aggravated during service or that
arteriosclerotic cardiovascular disease or cardiovascular-renal
disease were manifested during the first post-service year. Since
the appellant has presented no evidence tending to prove any of
those theories for finding service connection for the cause of the
veteran's death, her claim in that regard is not well-grounded.
Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection may also be granted for a disability which is
proximately due to or the result of a service-connected disease or
injury. When service connection is thus established for a secondary
disability, the secondary disability shall be considered a part of
the original disability. 38 C.F.R. 3.310(a) (1998).

A precedential opinion by the VA General Counsel, (which is binding
upon the Board pursuant to 38 U.S.C.A. 7104(c)), was prepared to
clarify when entitlement to benefits may be awarded based upon in-
service tobacco use. This opinion determined that direct service
connection of disability may be established if the evidence
establishes that injury or disease resulted from tobacco use in
line of duty in the active military, naval, or air service.
VAOPGCPREC 2-93 (January 1993).

The General Counsel issued a clarification of this opinion in June
1993, and stated that the opinion does not hold that service
connection will be established for a disease related to tobacco use
if the affected veteran smoked in service, but rather states that
any disability allegedly related to tobacco use which is not
diagnosed until after service would not preclude establishment of
service connection; however, it must be demonstrated that the
disability resulted from use of tobacco during service, and the
possible effect of smoking before or after service must be taken
into consideration. VAOPGCPREC 2-93 (June 1993). (Explanation of
VAOPGCPREC 2-93 dated January 1993).

6 -

Considering the evidence in this case in light of the above stated
principles the Board first notes that the record contains no
medical evidence concerning the veteran's mental or physical
condition between the time of his discharge from service and his
death. Based on the appellant's statement the Board finds that, as
the veteran continued to smoke in the more than twenty years post
separation from service, it is not shown that his chronic
obstructive pulmonary disease and arteriosclerotic cardiovascular
disease resulted from use of tobacco during service. Accordingly,
service connection on a direct basis is not warranted in this case.
Caluza, 7 Vet.App. 498.

With regard to the issue of secondary service connection, a recent
precedential opinion by the VA General Counsel was issued to
clarify when service connection may be granted for tobacco-related
disability on the basis that such disability is secondary to
nicotine dependence which arose from a veteran's tobacco use during
service. Specifically, the VA General Counsel found that a
determination as to whether service connection for disability or
death attributable to tobacco use subsequent to military service
should be established on the basis that such tobacco use resulted
from nicotine dependence arising in service, and therefore is
secondarily service connected pursuant to 38 C.F.R. 3.310(a),
depends upon affirmative answers to the following three questions:
(1) whether nicotine dependence may be considered a disease for
purposes of the laws governing veterans' benefits, (2) whether the
veteran acquired a dependence on nicotine in service, and (3)
whether that dependence may be considered the proximate cause of
disability or death resulting from the use of tobacco products by
the veteran. If each of these three questions is answered in the
affirmative, service connection should be established on a
secondary basis. These are questions that must be answered by
adjudication personnel applying established medical principles to
the facts of particular claims. VAOPGCPREC 19-97 (May 1997).

7 -                                                               
  
In the May 1997 General Counsel Opinion discussed above, it was
noted that in a May 5, 1997, memorandum, the Under Secretary for
Health stated that nicotine dependence may be considered a disease
for VA compensation purposes. The General Counsel made the
following statement: "[A]ssuming the conclusion of the Under
Secretary for Health that nicotine dependence may be considered a
disease for compensation purposes is adopted by adjudicators,
secondary service connection may be established, under the terms of
38 C.F.R. 3.310(a), only if a veteran's nicotine dependence, which
arose in service, and resulting tobacco use may be considered the
proximate cause of the disability or death which is the basis of
the claim." VAOPGCPREC 19-97 (May 1997).

The appellant has failed to present any evidence concerning the
question of whether the veteran acquired a dependence on nicotine
in service. Additionally, she has provided no medical evidence
linking the veteran's use of tobacco to his chronic obstructive
pulmonary disease or his cardiovascular disease. In the absence of
such evidence, the appellant's claim with regard to secondary
service connection for chronic obstructive pulmonary disease or
cardiovascular disease as a condition contributing to cause death
is not well-grounded. Caluza, 7 Vet.App. 498.

The appellant also argues that the veteran had PTSD as a result of
his service in Vietnam, that he smoked to soothe his nerves and
that COPD and death resulted from smoking. Service medical records
do not show any evidence of a psychiatric disorder and none was
shown on the veteran's separation examination. There is no post-
service medical evidence showing that the veteran had a psychiatric
disorder of any kind. The Board acknowledges that the veteran had
combat service as evidenced by his receipt of a Purple Heart and a
Combat Infantry Badge, but service in combat alone, without medical
evidence of psychiatric disease, does not provide a basis for
granting service connection for PTSD. The appellant is competent to
describe symptoms she observed in the veteran, but her testimony
cannot establish a medical diagnosis, nor can it establish medical
causation. Espiritu v. Derwinski, 2

- 8 -

Vet.App. 492 (1992), Grottveit, 5 Vet.App. 91. In the absence of
medical evidence establishing the existence and origin of PTSD, the
appellant's claim with regard to PTSD as a condition contributing
to cause the veteran's death is not well-grounded. Caluza, 7
Vet.App. 498.

The Board is aware of the fact that tobacco use was listed as a
condition contributing to death on the death certificate, but
medical evidence that tobacco use contributed to death does not
provide a basis for finding a claim for service connection for the
cause of the veteran's death to be well-grounded in the absence of
further medical verification of nicotine dependence, in service and
a nexus between in service smoking and a disease which caused the
veteran's death.

ORDER

Service connection for the cause of the veteran's death is denied.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals

9 -

